Title: To Thomas Jefferson from Van Staphorst & Hubbard, 28 November 1789
From: Van Staphorst & Hubbard
To: Jefferson, Thomas



Amsterdam 28 November 1789

We take the liberty to introduce the Bearer our Friend Mr. Theop. Cazenove, to Your Excellency to Countenance, Confident that in the course of his Conversation, Your Excellency will find him to possess such Qualities, as with his Knowledge of the Commerce and Finances of the chief European Powers, will render him an useful and agreeable Acquaintance, and that on the other Side, the Civilities and Countenance We are certain He will receive from your Excellency, will make his Residence in the United States pleasing and flattering, as well as to facilitate his Object, of viewing more nearly the happy Operations of a System of Government He is a strenuous Admirer of.
Assuring Your Excellency that We shall consider all the Services and Civilities, Your Excellency may bestow on Mr. Cazenove, as Favors conferred on ourselves, and that We shall always be  happy to retaliate by every means in our Power, We have the honor to be very respectfully Your Excellency’s Most obedient and very humble servants.

N. & J. Van Staphorst & Hubbard

